PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2193


ANGELA CALLOWAY,

                   Plaintiff - Appellant,

             v.

BENJAMIN J. LOKEY, in his individual capacity; JEFFREY L. BROWN, in his
individual capacity; EDWARD O. HOSKIE, in his individual capacity; HEIDI M.
BROWN, in her individual capacity; HEATHER K. HALE, in her individual
capacity; JEREMY J. NELSON, in his individual capacity,

                   Defendants - Appellees,

             and

COMMONWEALTH OF VIRGINIA; JOHN A. WOODSON, Warden, Augusta
County Corrections Center; RANDOLPH HOSKIE, in his official and individual
capacity; NICHOLAS S. SHIRES, in his individual capacity; JANE DOES 1-2
(TWO UNDIENTIFIED FEMALE CORRECTIONS OFFICERS), in their official
and individual capacities,

                   Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:16-cv-00081-EKD-JCH)


Argued: October 30, 2019                                   Decided: January 21, 2020


Before NIEMEYER, KING, and WYNN, Circuit Judges.
Affirmed by published opinion. Judge Niemeyer wrote the majority opinion, in which
Judge King joined. Judge Wynn wrote a dissenting opinion.


ARGUED: Christopher M. Okay, CHRIS OKAY, ATTORNEY AT LAW, Staunton,
Virginia, for Appellant. Michelle Shane Kallen, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees. ON BRIEF: Mark R.
Herring, Attorney General, Victoria N. Pearson, Deputy Attorney General, Richard Carson
Vorhis, Senior Assistant Attorney General, Toby J. Heytens, Solicitor General, Matthew
R. McGuire, Principal Deputy Solicitor General, Brittany M. Jones, John Marshall Fellow,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.




                                           2
NIEMEYER, Circuit Judge:

       In this appeal, we are presented with the question of whether corrections officers

had a reasonable suspicion sufficient under the Fourth Amendment to justify conducting a

strip search of a prison visitor who was visiting an inmate.

       Prison visitor Angela Calloway commenced this action under 42 U.S.C. § 1983,

alleging that corrections officers at the Augusta Correctional Center in Craigsville,

Virginia, violated her rights under the Fourth Amendment by subjecting her to a strip

search during her visit with inmate Travis Talbert. At the time of her visit, some of the

officers knew that Talbert had been transferred to Augusta earlier in the year after

attempting to smuggle contraband into a different Virginia prison. Moreover, two days

before Calloway’s visit, one officer received a tip from an inmate that Talbert was

“moving,” a prison term for smuggling drugs.         Based on this information, Augusta

corrections officers decided to keep a close watch on Talbert during that weekend’s

visitation session. When Calloway visited Talbert that weekend, the officer designated to

monitor the visit on a video feed observed what he believed to be Calloway unbuttoning

her pants while in the visitation room. At this point, two supervising officers decided to

interrupt the visit and request that Calloway agree to a strip search. She signed a consent

form, and two female officers conducted the search but did not find any contraband.

Calloway was then permitted to resume her visit with Talbert.

       On the corrections officers’ motion, the district court entered summary judgment in

their favor, concluding that the officers had a reasonable suspicion that Calloway was



                                             3
attempting to pass contraband to Talbert and therefore that the strip search of Calloway

was lawful. For the reasons that follow, we affirm.


                                               I

       In February 2016, while incarcerated at the Bland Correctional Center, in Bland,

Virginia, Travis Talbert and another inmate were caught attempting to smuggle several

pounds of tobacco into the prison. The plan was for Talbert’s mother and the other inmate’s

sister to leave the tobacco at a predetermined spot on the prison’s property for a third inmate

to later retrieve, but the women were discovered and arrested shortly after hiding the

tobacco. Talbert was sentenced to 30 days of disciplinary segregation after admitting his

involvement in the offense, and he was thereafter transferred to the Augusta Correctional

Center, a more secure facility.       Shortly after his transfer, Augusta’s Institutional

Investigator, Sergeant Benjamin Lokey, learned of Talbert’s disciplinary conviction at

Bland and the reason for it.

       Thereafter, Sgt. Lokey “started to hear the name ‘Travis’ going around with the

informants” in the prison, with a few inmates suggesting generally that Lokey should keep

an eye on an inmate named “Travis.” Having only the name “Travis,” Lokey was not sure

that the tip referred to Talbert, but Talbert’s “history made [Lokey] suspicious.” Then, on

Friday, July 15, 2016, Lokey “heard while walking through the prison that Talbert was

moving,” a term that Lokey knew to be prison slang for smuggling drugs. Based on this

tip and his knowledge of Talbert’s prior smuggling attempt, Lokey became concerned that

Talbert would attempt to smuggle drugs into Augusta. Accordingly, as Lokey was leaving


                                              4
work that day, he asked Master Control Officer Jeremy Nelson — who was scheduled to

monitor the security cameras posted in the visitation room during that weekend’s visitation

session — to pay particular attention to Talbert and any visitor he might receive.

       As an officer assigned to the “master control” room, Officer Nelson had experience

“monitor[ing] streaming video of the offenders and their visitors” to “watch for activity

that might be suspicious, such as excessive nervousness, movements between offenders

and visitors, dropping motions, and adjustments of clothing.” Indeed, there had been at

least two instances when Officer Nelson’s observations had led to the interception of

contraband in the visitation room, and Sgt. Lokey regarded Nelson’s record of identifying

suspicious activity as “very successful.”

       Around noon on July 17, 2016 — i.e., just two days after Sgt. Lokey had heard that

Talbert was “moving” — Angela Calloway arrived at Augusta to visit Talbert. This was

her second visit to Augusta to see Talbert, the first having taken place the month before.

Calloway, a nursing assistant in her mid-thirties, had received permission to be one of

Talbert’s authorized visitors after the Virginia Department of Corrections had conducted a

check of her criminal record. As she entered the facility on July 17, Calloway passed

through the standard security screening procedures used for all visitors, which included

removing her shoes, walking through a metal detector, and being “patted down.”

Calloway’s pat down was conducted by Sergeant Heidi Brown. Sgt. Brown later recalled

that Calloway “looked a little frazzled and kind of nervous,” but explained that nervous

behavior “is normal when anybody comes for the first time because they’re coming into a

prison.” Nevertheless, when Sgt. Brown notified Officer Nelson that Talbert had a visitor

                                             5
entering the facility, she specifically mentioned that the visitor “was acting nervous.”

Nelson met Calloway in the lobby of the administration building and checked her visitor’s

pass before letting her into the visitation room; he too thought that “Calloway appeared to

be nervous.”

       Calloway was assigned to a table at the far end of the busy visitation room where

she was soon joined by Talbert. During the course of their hour and a half visit, Officer

Nelson closely monitored Talbert and Calloway from his position in the master control

room by watching live video footage from two security cameras that he focused on their

table. Although the security cameras did not record the live video feed, a “choppy video”

comprised of a series of still images taken at approximately five frames per second is part

of the record.

       According to Officer Nelson, Calloway “continued to seem nervous” during her

visit with Talbert. More specifically, he noticed her “fidget[ing] with her waistband on

several occasions” and “adjust[ing] her clothing several times” in a manner that could be

consistent with “moving contraband from underneath her clothing to a position where it

could be easier retrieved.” Nelson also thought that “Talbert seemed to be keeping an eye

on the correctional officers as they made their rounds” through the visitation room. Then,

about an hour into the visit, Nelson observed Calloway adjust her clothing in a manner that

“looked [to Nelson] like she [had] reached inside the front of her pants.” Based on that

observation from the live video feed, Nelson believed that Calloway had just unbuttoned

her pants, and he immediately contacted Sgt. Lokey to report what he had seen.



                                            6
       Based on Officer Nelson’s report, Sgt. Lokey contacted Unit Manager Jeffrey

Brown, the highest-ranking officer on site at the time. Lokey and Brown discussed the

situation and agreed that the visit between Talbert and Calloway should be interrupted and

that Talbert should be taken from the visitation room for a strip search. They also agreed

to speak to Calloway to request that she consent to such a search.

       Accordingly, shortly before 2:00 p.m., four corrections officers approached the table

at which Talbert and Calloway were sitting. Two of them took Talbert out of the visitation

room, while Sgt. Lokey and Unit Manager Brown escorted Calloway to an office off of the

main hallway. According to Calloway’s sworn statement and deposition testimony, Lokey

“started accusing [her] of unbuttoning [her] pants” and stated that the officers had recorded

her doing so on camera. Lokey further told her that the prison had a “problem with people

trying to bring drugs into the [facility]” and that, as a result, the corrections staff had to be

“very cautious.” Calloway denied trying to unbutton her pants; denied possessing any

contraband; and stated that she “would never do something like that ever.” She also asked

to see their video evidence. At that point, according to Calloway, Lokey stated that they

“would need [for her] to consent to a strip search.” When she protested that she did not

understand and had done nothing wrong, Lokey repeated, “‘Well, we are going to need you

to consent to the strip search because we have reason to believe that you brought

contraband here, and we do have you on camera trying to unbutton your pants.’” Lokey

also indicated that if Calloway did not consent to a strip search, she would not be permitted

to come back to the prison, whereas if she did consent to the search and was found not to

have any contraband, she would be permitted to come back for the next visitation session.

                                               7
       Sgt. Lokey then handed Calloway a consent form authorizing the strip search and

told her “to look over it very carefully.” By Calloway’s account, she was “bawling crying

and didn’t understand what was going on” but “looked over the form the best [she] could”

before signing it. She later testified that she was scared and in shock and thought that if

she did not sign the form, she would not be permitted to leave.

       After signing the form, Calloway was escorted to a private office by two female

officers, Sgt. Heidi Brown and Officer Heather Hale, who were told that Calloway had

signed the strip-search consent form. When they reached the private office, Calloway

informed the officers that she was menstruating, and so the three women relocated to a

women’s restroom. Because the door to that restroom did not lock, Brown told Hale to

stand at the door to ensure that no one entered. Brown explained the search procedure to

Calloway and then had her remove her clothing one piece at a time, with each item being

searched before another was removed. When Calloway had taken off all her clothes, she

complied with Brown’s directions to lift her arms and breasts, open her mouth, and lean

over and shake her hair. According to Calloway, Brown also put her hands through her

hair to check it for hidden contraband. At Brown’s direction, Calloway next went into the

bathroom stall and removed her tampon, which Brown inspected before disposing of it.

Calloway then twice performed the “squat and cough” maneuver, and, according to

Calloway, she also spread her buttocks for the officers’ inspection. When the search

revealed no contraband, Calloway’s clothing was returned. She was also offered another

tampon but stated that she did not need one.



                                               8
       After she dressed, Calloway was taken back to the room where Sgt. Lokey and Unit

Manager Brown were waiting. According to Calloway, Lokey stated that he was sorry that

they had had to conduct the strip search but that they would allow her to resume her visit

with Talbert since she had been so cooperative. Unit Manager Brown then escorted her

back to the visitation room where she rejoined Talbert, but she remained “upset by what

[had] just happened.”

       Around this time, Lieutenant N.S. Shires — one of the officers who had searched

Talbert and found that he also did not have any contraband on his person — “observed that

[Calloway] was upset and attempted to calm her down.” By Calloway’s account, another

corrections officer, Lieutenant Edward Hoskie, also approached her to “apologize for what

[had] happened,” and he “tried to explain” that sometimes “people think they see

something but they didn’t really see something, but they make their own assumption of it”

and that this was “what happened here.” Calloway was permitted to remain in the visitation

room with Talbert for an extra 30 minutes after the visitation period ended, and then Hoskie

escorted her to the prison’s front door.

       Calloway commenced this action in December 2016, naming seven corrections

officers, in their individual capacity, as defendants — Unit Manager Jeffrey Brown, Lt.

Hoskie, Sgt. Lokey, Lt. Shires, Sgt. Heidi Brown, Officer Hale, and Officer Nelson.

Calloway later agreed to dismiss her claims against Lt. Shires. In her complaint, Calloway

sought damages under 42 U.S.C. § 1983, alleging that the officers had violated her Fourth

and Fifth Amendment rights.        She also asserted state law claims for assault, false

imprisonment, and intentional infliction of emotional distress.

                                             9
       Upon the completion of discovery, the district court granted the corrections officers’

motion for summary judgment. See Calloway v. Brown, No. 5:16-cv-81, 2018 WL
4323951 (W.D. Va. Sept. 10, 2018). First, it granted Lt. Hoskie’s motion because “he

lacked any actionable personal involvement in the events.” Id. at *6. Next, it dismissed

Calloway’s claim based on the Fifth Amendment, noting that “‘if a constitutional claim is

covered by a specific constitutional provision, such as the Fourth . . . Amendment, the

claim must be analyzed under the standard appropriate to that specific provision, not under

the rubric of substantive due process.’” Id. at *7 (quoting United States v. Lanier, 520 U.S.
259, 272 n.7 (1997)).

       On Calloway’s Fourth Amendment claim, the court held that the undisputed facts

established as a matter of law “that the search was justified because it was supported by

reasonable suspicion” and that therefore, “regardless of the voluntariness of Calloway’s

consent, [the] defendants [could not] be held liable for their respective roles in conducting

that search.” Calloway, 2018 WL 4323951, at *1. In reaching this conclusion, the court

observed that it had reviewed the video of Talbert and Calloway’s visitation session in its

entirety and that, while “[m]ost of the video reflects largely innocuous behavior,” it did

capture “several times where Calloway’s hands were in and near the waistband of her

pants” and two instances in particular where “it [was] hard to tell whether she [was]

unbuttoning her pants or merely adjusting her pants where a button would be.” Id. at *4.

The court concluded that “there [was] nothing in the record that supports any assertion that

[Officer] Nelson made up the conduct that he reported to [Sgt.] Lokey.” Id. And it also

concluded that Lokey and Unit Manager Brown “were entitled to rely” on Nelson’s report,

                                             10
id. at *9, particularly given that his “past observations of suspicious behavior in the

visitation room had led to the seizure of contraband,” id. at *10. Alternatively, the court

held that “all defendants [were] entitled to qualified immunity.”

       Finally, the court retained supplemental jurisdiction over Calloway’s related state

law claims and concluded that the corrections officers were entitled to summary judgment

on those claims as well.

       From the district court’s judgment dated September 10, 2018, Calloway filed this

appeal. 1


                                              II

       Calloway contends that the district court erred in granting the corrections officers

summary judgment on her Fourth Amendment claim, maintaining that the court improperly

resolved disputed facts, particularly with respect to what the video of her visit with Talbert

showed. She argues that the court “viewed the video evidence in the light most favorable

to the moving Party Defendants, amounting to an end-run around Rule 56.” (Emphasis

omitted). Calloway claims that Officer Nelson “misidentified the instances of ‘suspicious

conduct,’ or he made up the references out of whole cloth.” In Calloway’s view, this

infected the entire justification for the strip search, precluding summary judgment on the

issue of whether the corrections officers “had [a] reasonable suspicion for the warrantless

search.”



       1
         On appeal, we do not understand Calloway to be challenging the district court’s
rulings dismissing her claims against Lt. Hoskie and her claim under the Fifth Amendment.
                                             11
       Of course, if a dispute of fact is genuine and the fact is material, summary judgment

is not available. See Fed. R. Civ. P. 56(a) (requiring that there be “no genuine dispute as

to any material fact” and that the moving party be “entitled to judgment as a matter of

law”). We review a summary judgment de novo, applying the same standard that the

district court was required to apply. See W.C. English v. Rummel, Klepper & Kahl, LLP,

934 F.3d 398, 402–03 (4th Cir. 2019).

       The parties do not dispute the applicable legal principles for conducting a lawful

strip search in the prison context. The Fourth Amendment protects “[t]he right of the

people to be secure in their persons . . . against unreasonable searches,” U.S. Const. amend.

IV (emphasis added), and it is well established that assessing a search’s reasonableness

“requires a balancing of the need for the particular search against the invasion of personal

rights that the search entails,” Bell v. Wolfish, 441 U.S. 520, 559 (1979). In conducting

this analysis, “[c]ourts must consider the scope of the particular intrusion, the manner in

which it is conducted, the justification for initiating it, and the place in which it is

conducted.” Id.

       Applying these principles in the prison context, the Supreme Court in Bell held that

a prison policy requiring all inmates and pretrial detainees to submit to visual body cavity

searches following contact visits did not violate the Fourth Amendment. 441 U.S. at 558–

60. While the Court recognized that such searches were invasive, it reasoned that they

were nonetheless reasonable even absent individualized suspicion in light of the prison

officials’ “significant and legitimate security interests.” Id. at 560. As the Court explained,

“[a] detention facility is a unique place fraught with serious security dangers.” Id. at 599.

                                              12
In particular, it noted that the “[s]muggling of money, drugs, weapons, and other

contraband is all too common an occurrence,” with documented instances of “inmate

attempts to secrete these items into the facility by concealing them in body cavities.” Id.

Given the importance of maintaining internal security — and the severe threat contraband

poses to that security — the Court deferred to the judgment of prison administrators and

upheld the policy as constitutionally reasonable. Id. at 558; see also Florence v. Bd. of

Chosen Freeholders, 566 U.S. 318, 330 (2012) (holding that a county jail could

constitutionally require all inmates, including those arrested for minor offenses, to submit

to visual strip searches as part of the process of being admitted to the jail’s general

population); cf. Block v. Rutherford, 468 U.S. 576, 586 (1984) (noting that contact visits

“open the institution to the introduction of drugs, weapons, and other contraband” and

remarking that “[v]isitors can easily conceal . . . contraband in countless ways and pass

them to an inmate unnoticed by even the most vigilant observers”).

       Applying these principles to prison employees, we held in Leverette v. Bell, 247
F.3d 160 (4th Cir. 2001), that even though prison employees enjoy greater privacy interests

than do prison inmates or pretrial detainees, the “unique” security concerns in the prison

context generally justify officials’ visual body cavity searches of prison employees based

on reasonable and individualized suspicion.        Id. at 167–68.     In so holding, “we

emphasiz[ed] that reasonable suspicion is the minimum requirement,” and we instructed

that “the more personal and invasive the search activities of the authorities become, the

more particularized and individualized the articulated supporting information must be.” Id.

at 168. We noted that our conclusion was “bolstered by our sister circuits’ decisions

                                            13
applying the reasonable suspicion standard to searches of prison visitors,” strongly

suggesting that the same standard would apply to both prison employees and prison

visitors. Id. at 168. Indeed, in an unpublished opinion, we had previously applied the

reasonable suspicion standard to evaluate the legality of a prison visitor’s strip search. See

United States v. Johnson, 27 F.3d 564, 1994 WL 260806, at *2 (4th Cir. June 15, 1994)

(unpublished) (stating that “[a] reasonable suspicion standard applies to strip searches of

prison visitors”).

       Accordingly, we now make clear that, as the parties agree, the standard under the

Fourth Amendment for conducting a strip search of a prison visitor — an exceedingly

personal invasion of privacy — is whether prison officials have a reasonable suspicion,

based on particularized and individualized information, that such a search will uncover

contraband on the visitor’s person on that occasion. See, e.g., Spear v. Sowders, 71 F.3d
626, 630 (6th Cir. 1995); Blackburn v. Snow, 771 F.2d 556, 564–65 (1st Cir. 1985); Thorne

v. Jones, 765 F.2d 1270, 1276 (5th Cir. 1985); Hunter v. Auger, 672 F.2d 668, 674–75 (8th

Cir. 1982). This reasonable suspicion standard has been a familiar part of the Fourth

Amendment jurisprudence since Terry v. Ohio, 392 U.S. 1 (1968), and it requires “a

particularized and objective basis for suspecting the particular person” as judged by the

totality of facts and circumstances known to the relevant officers at the time, Heien v. North

Carolina, 574 U.S. 54, 60 (2014); Alabama v. White, 496 U.S. 325, 330 (1990) (quoting

United States v. Cortez, 449 U.S. 411, 417 (1981)). Requiring more than a mere “hunch”

but less than probable cause, the “standard is not an exacting one” and demands “only ‘a

moderate chance of finding evidence of wrongdoing.’” Braun v. Maynard, 652 F.3d 557,

                                             14
561 (4th Cir. 2011) (quoting Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364,

371 (2009)).

       In this case, the record demonstrates beyond genuine dispute that Sgt. Lokey and

Unit Manager Brown made the decision to seek Calloway’s consent to a strip search based

on a sequence of events that, viewed together, culminated in a reasonable suspicion that

Calloway was attempting to pass contraband to Talbert during her July 17 visit. First,

Lokey knew that, earlier in the year, Talbert had enlisted his mother to help in a conspiracy

to smuggle tobacco into a different Virginia prison. Then, sometime after Talbert’s transfer

to Augusta, Lokey started to hear from informants that he should keep an eye on “Travis.”

And two days prior to Calloway’s visit, Lokey received a more concrete tip from an inmate

that “Talbert was moving,” a term that Lokey knew to be prison slang for drug smuggling.

All of this information suggested that Talbert might attempt to have an outside visitor sneak

contraband into Augusta, as he had attempted to do at Bland. Thus, it was reasonable for

Lokey to direct Officer Nelson to keep a particularly close watch on Talbert and any visitor

he received that weekend. Then, in the context of this heightened scrutiny, Lokey received

a report from Nelson during the course of Calloway’s visit with Talbert that he (Nelson)

had observed Calloway adjusting her waistband in a suspicious manner and, indeed, that it

looked to him like she had just unbuttoned her pants while in the visitation room. This

information was especially meaningful to Lokey in light of his knowledge that “Nelson

[had] been very successful in the past [in] identifying suspicious actions [that] [had] led to

the interception of drugs or other contraband.”



                                             15
       We conclude that this sequence of events — taken as a whole — was legally

sufficient to justify a reasonable officer’s belief that there was at least “a moderate chance”

that Calloway was concealing contraband on her person while visiting the prison. Safford

Unified Sch. Dist. No. 1, 557 U.S. at 371. Accordingly, Sgt. Lokey and Unit Manager

Brown, who together made the decision that Calloway be strip-searched, did so based on

reasonable suspicion. The strip search of Calloway — though embarrassing and perhaps

frightening — did not violate her Fourth Amendment rights.

       To challenge this conclusion, Calloway argues that Sgt. Lokey and Unit Manager

Brown acted unreasonably in accepting Officer Nelson’s description of her conduct in the

visitation room, rather than replaying the relevant portion of the surveillance video for

themselves. But, as the district court correctly reasoned, Lokey and Brown were entitled

to rely on Nelson’s report of his observations. As the Supreme Court has made plain, “[t]he

difficulties of operating a [prison] must not be underestimated by the courts,” and

“[m]aintaining safety and order at these institutions requires the expertise of correctional

officials.” Florence, 566 U.S. at 326. By necessity, the officers charged with maintaining

safe and secure prisons must assume different roles and responsibilities and be able to rely

on each other to perform their differentiated tasks. Here, the record reveals no reason why

Sgt. Lokey and Unit Manager Brown should have doubted the accuracy of Officer Nelson’s

report, and we thus cannot accept Calloway’s suggestion that it was constitutionally

unreasonable for Lokey and Brown to have acted on it. Cf. United States v. Ventresca,

380 U.S. 102, 111 (1965) (recognizing that “[o]bservations of fellow officers of the

Government engaged in a common investigation are plainly a reliable basis for a warrant”).

                                              16
       With respect to Calloway’s claim against Officer Nelson, Calloway argues that he

acted unreasonably because he misidentified and made up the facts that he reported to Sgt.

Lokey. In addressing this argument, it is important to note that Nelson was not the

decisionmaker on whether to conduct the search; indeed, he did not even make a

recommendation on the issue. His task was limited to monitoring a live video feed of

Calloway and Talbert’s interaction in the visitation room and alerting Sgt. Lokey if he

observed something that he considered suspicious. And while monitoring the live video

feed on July 17, Nelson did believe that he had observed something suspicious.

Specifically, he testified that, after monitoring Talbert and Calloway’s visit for about an

hour, he saw Calloway reach inside the waistband of her pants in a way that looked like

she had just undone the button. On seeing this, Nelson immediately “advised [Sgt. Lokey]

that [he] thought that [Calloway] had unbuttoned the front of her pants” while in the

visitation room. His role ended there.

       While Calloway argues that Officer Nelson made up the facts of his report, we have

reviewed the video of Talbert and Calloway’s visit and agree with the district court that it

supports Nelson’s report to Sgt. Lokey. The recorded video is choppier than the live feed

that Nelson was monitoring, but it nonetheless shows that, at about an hour into the visit,

Calloway brought her hand to the waistband of her pants and adjusted her clothing in such

a way that a reasonable officer watching the video feed in real time could readily have

believed that Calloway had just unbuttoned her pants. As the district court correctly

concluded, “there is nothing in the record that supports any assertion that Nelson made up



                                            17
the conduct that he reported to Lokey” or that he otherwise acted unreasonably in reporting

his observations to Lokey. Calloway, 2018 WL 4323951, at *4.

       In her reply appellate brief, Calloway acknowledges that the video shows her

making “several momentary clothing adjustments” but maintains that the “most reasonable

interpretation of [these movements] is that Calloway might have been feeling self-

conscious, or uncomfortable in her clothing during the nearly 90 minutes she visited

Talbert.” This argument, however, is beside the point because Nelson drew no conclusion

about why Calloway adjusted her clothing and appeared to unbutton her pants. He only

reported what he saw — that Calloway had brought her hand to her waistband and adjusted

her clothing in such a way that it looked like she had just unbuttoned her pants. Moreover,

the argument overlooks the well settled principle that circumstances “susceptible of

innocent explanation,” when taken together, can contribute to the “determination that

reasonable suspicion exists.” United States v. Arvizu, 534 U.S. 266, 277 (2002). When

Nelson’s information was reported to Sgt. Lokey, it, combined with all of the other

information of which Lokey was aware, created a reasonable suspicion that Calloway was

hiding contraband. As to Officer Nelson, then, the facts of record continue to show that he

acted reasonably in his limited role and therefore that he was entitled to summary judgment.

       Finally, Calloway’s Fourth Amendment claim against Sgt. Brown and Officer Hale,

who conducted the search, merits little discussion. To be sure, in conducting a strip search,

officers must proceed “in a reasonable manner.” Bell, 441 U.S. at 560. But by Calloway’s

own account, the two female officers who conducted the search did so in a private setting

and proceeded in a professional manner after being told that Calloway had consented to

                                             18
the search. 2 Indeed, Calloway’s only challenge to the manner of the search appears to be

her contention that the search should have been conducted in the prison’s front entry area,

rather than in the secure part of the facility near where the visitation room was located. She

provides no support, however, for the proposition that the Fourth Amendment required the

officers to escort her to an entirely different portion of the facility before conducting a

search, and we find such a suggestion untenable. The search was conducted professionally

and in an appropriate setting, and we find no basis in the record for imposing liability on

Sgt. Brown and Officer Hale.

       At bottom, we conclude that Sgt. Lokey and Unit Manager Brown possessed the

requisite reasonable suspicion to justify the search because the totality of the circumstances

of which they were aware pointed to at least a moderate chance that Calloway was

concealing contraband on her person. And nothing in the record shows that Officer Nelson,

Sgt. Brown, or Officer Hale acted improperly or unreasonably in their limited support roles.

In these circumstances, the corrections officers were entitled to summary judgment on

Calloway’s Fourth Amendment claim.




       2
         While the record, without dispute, shows that Calloway signed the consent to
search form, in view of her assertion that “she did not feel she had the choice to refuse the
search,” the district court “d[id] not reach the issue of whether the undisputed facts
establish voluntary and knowing consent.” Calloway, 2018 WL 4323951, at *7 n.7.
Because, like the district court, we find that the officers who authorized the search had a
reasonable suspicion that justified it, we similarly do not reach this issue.
                                             19
                                              III

       Relying on its ruling that the corrections officers did not violate the Fourth

Amendment in conducting a strip search of Calloway, the district court determined that

Calloway could not prove the elements necessary to establish her state law claims for

assault, false imprisonment, and intentional infliction of emotional distress. On this, we

likewise agree, given the elements necessary to prove those claims.            See Carter v.

Commonwealth, 606 S.E.2d 839, 841 (Va. 2005) (recognizing that “a common law assault,

whether a crime or tort, occurs when an assailant engages in an overt act intended to inflict

bodily harm and has the present ability to inflict such harm or engages in an overt act

intended to place the victim in fear or apprehension of bodily harm and creates such

reasonable fear or apprehension in the victim); Lewis v. Kei, 708 S.E.2d 884, 890 (Va.

2011) (recognizing that “[f]alse imprisonment is the restraint of one’s liberty without any

sufficient legal excuse” and that “[i]f the plaintiff’s arrest was lawful, [she] cannot prevail

on a claim of false imprisonment”); Russo v. White, 400 S.E.2d 160, 162 (Va. 1991)

(recognizing that a claim for intentional infliction of emotional distress requires the

plaintiff to prove “by clear and convincing evidence” that, inter alia, the defendant’s

conduct was “intentional or reckless” and that it was “outrageous and intolerable”).

                                       *      *       *

       Accordingly, we affirm the judgment of the district court.

                                                                                AFFIRMED




                                              20
WYNN, Circuit Judge, dissenting:

       In this Civil Rights action, the majority opinion breaches the congressional purpose

and history of 42 U.S.C. § 1983 by first, framing the issue to address the rights of the

governmental officers, rather than the rights of the individual; and second, failing to view

the evidence in the light most favorable to non-moving party, as we are required to do when

reviewing a grant of summary judgment.

       Each year, millions of individuals—mothers, fathers, grandparents, spouses,

children, relatives, and friends—visit the nearly 1.5 million prisoners in the United States.

Angela Calloway was just one such visitor when she visited an inmate at a Virginia prison

after she passed a background check and underwent a security screening.

       But during her visit with the inmate, without any warning, two correctional officers

took Ms. Calloway out of the visitation room, through secured doors, and into the prison

records office. The officers accused Ms. Calloway of smuggling contraband, and they told

her they had justification to “strip search” her. Two additional officers arrived and took

Ms. Calloway into a bathroom, where one officer stood in front of the door and the other

told Ms. Calloway to take off her clothing one article at a time. After Ms. Calloway

completely undressed, the officers ordered her to twice squat and cough forcefully and to

spread her buttocks for inspection of her anus. The officers also had Ms. Calloway remove

her tampon from her vagina and give it to an officer. As it turned out, Ms. Calloway was

completely innocent of the accusation—the officers found no contraband whatsoever.




                                             21
          Humiliated, embarrassed, and rightfully believing that the governmental officers

had acted “under color of law” to unconstitutionally subject her to an intrusive bodily

search, Ms. Calloway brought this action under 42 U.S.C. § 1983. That course of action by

Ms. Calloway appropriately followed the Supreme Court’s guidance that “[t]he very

purpose of § 1983 was . . . to protect the people from unconstitutional action under color

of state law.” Mitchum v. Foster, 407 U.S. 225, 242 (1972). Section 1983, in relevant part,

states:

          Every person who, under color of any [law], subjects, or causes to be
          subjected, any citizen of the United States or other person within the
          jurisdiction thereof to the deprivation of any rights . . . secured by the
          Constitution and laws, shall be liable to the party injured . . . .

          Unquestionably, § 1983 focuses on the rights of individuals rather than the rights of

those who act “under color of law.” But the majority opinion improperly frames the issue

in this case as “whether corrections officers had a reasonable suspicion sufficient under the

Fourth Amendment to justify conducting a strip search of a prison visitor.” Ante at 3. Yet,

this case is not about “a strip search,” it is about a search significantly more intrusive than

a “standard strip search.” 1 And more importantly, it is not a case about the officers’ rights;

it is about the rights of the individual, Ms. Calloway, to not be subjected to an intrusive

bodily search.

          Upon viewing the evidence in this case—to determine whether Ms. Calloway’s

rights were violated—under the appropriate legal standard, which is in a light most



          1
         As stated later, see infra p. 16, this was an intrusive search that involved an
invasive search of Ms. Calloway’s vaginal and anal cavities.
                                               22
favorable to her, it is evident that a reasonable jury could conclude the intrusive search was

not supported by reasonable suspicion based on individualized, particularized facts. With

respect for my colleagues in the majority, I must dissent.

                                              I.

       This case is before us on appeal from the grant of the officers’ motion for summary

judgment. Accordingly, we must “construe the evidence” and “view the facts and any

reasonable inferences in the light most favorable” to Ms. Calloway, the non-moving party.

Betton v. Belue, 942 F.3d 184, 190, 191 (4th Cir. 2019). We must “not weigh the evidence

or make credibility determinations.” Id. at 190. And for Ms. Calloway’s claims “[t]o

survive summary judgment, ‘there must be evidence on which the jury could reasonably

find for the [nonmovant].’” Thompson v. Commonwealth of Virginia, 878 F.3d 89, 97 (4th

Cir. 2017) (quoting Lee v. Town of Seaboard, 863 F.3d 323, 327 (4th Cir. 2017) (second

alteration in original)).

       Although the majority opinion recounts that we “apply[ ] the same standard that the

district court was required to apply,” it does not explicitly acknowledge that we must view

the evidence in the light most favorable to Ms. Calloway. Ante at 12. On several factual

questions, the majority fails to apply that required standard. That failure constitutes a

“violation of basic summary judgment principles.” Harris v. Pittman, 927 F.3d 266, 273

(4th Cir. 2019), petition for cert. filed, No. 19-466 (U.S. Oct. 9, 2019).

                                             A.

       First, the majority opinion aggregates the knowledge of all officers involved in the

search of Ms. Calloway—no matter how tangentially—without regard to what information

                                             23
was actually known at the time by the decision-making officers, Lokey and Jeffrey Brown.

This is error.

       This Circuit does not permit the “knowledge of several officers [to] be aggregated

to create probable cause” or reasonable suspicion. United States v. Massenburg, 654 F.3d
480, 493–94 (4th Cir. 2011) (quotations and citations omitted). True, under limited

circumstances, the action of one officer taken on another’s instruction “is justified if the

instructing officer had sufficient information to justify taking such action herself.” Id. at

492. But this “does not permit us to aggregate bits and pieces of information from among

myriad officers, nor does it apply outside the context of communicated alerts or

instructions.” Id. at 493. Rather, “we focus on the facts and circumstances confronting the

officer ‘immediately prior to and at the very moment’” the challenged action occurred “and

disregard information not known to the officer at that time.” Ray v. Roane, No. 18-2120,

slip op. at 2 (4th Cir. Jan. __, 2020) (quoting Greenidge v. Ruffin, 927 F.2d 789, 792 (4th

Cir. 1991)).

       The majority acknowledges that it is “beyond genuine dispute that [Lokey and

Jeffrey Brown] made the decision” to search Ms. Calloway. Ante at 15. Nevertheless, the

majority opinion relies upon information unknown to those officers at the time of the

decision.

       For example, in his deposition, Lokey stated that no one told him, prior to the search,

that Ms. Calloway had been acting nervously. [J.A. 429.] Nonetheless, the majority opinion

recounts that Heidi Brown “later recalled that [Ms.] Calloway ‘looked a little frazzled and

kind of nervous,’” and finds that Nelson “thought that ‘[Ms.] Calloway appeared to be

                                             24
nervous.’” Ante at 5–6. Similarly, although the majority opinion reports that “Nelson also

thought that ‘Talbert [the inmate,] seemed to be keeping an eye on the correctional officers

as they made their rounds’ through the visitation room,” nothing in the record suggests that

Nelson’s observation was communicated to Lokey or Jeffrey Brown. Ante at 6.

       Significantly, Nelson and Heidi Brown’s uncommunicated observations are

irrelevant to the analysis of whether Lokey and Jeffrey Brown had reasonable suspicion to

justify the intrusive body search. By including these irrelevant details, the majority opinion

fails to “disregard information not known to” Lokey and Jeffrey Brown at the time they

decided to conduct an intrusive search of Ms. Calloway’s body. Ray, No. 18-2120, slip op.

at 2. That improperly and incorrectly suggests that the decision to conduct an intrusive

search of Ms. Calloway’s body was based on more information than the record supports.

                                             B.

       Second, in discussing the “tip” heard by Lokey, the majority opinion fails to view

the facts in the light most favorable to Ms. Calloway. The majority overstates the

informational value of the “tip” when it describes it as “a more concrete tip from an inmate

that ‘Talbert was moving.’” Ante at 15. In his deposition, Lokey acknowledged he could

not “recall who said that” Talbert was moving, but that he heard it “through passing.” J.A.

378. Viewing the evidence in the light most favorable to Ms. Calloway, Lokey heard

“through passing” from someone—not necessarily an inmate—that an individual named

Talbert, an inmate, was “moving.”




                                             25
       Importantly, this “tip” stands in stark contrast with those found to support searches

in comparable cases. In other cases, the tip came from a known and reliable source,

specified the individual of concern, and provided details about that individual’s plan.

       For example, in Leverette v. Bell, an informant stated that a specific prison employee

planned to smuggle marijuana into the prison by concealing it in a tampon. 247 F.3d 160,

163 (4th Cir. 2001). That informant had previously provided accurate tips. Id. And in

Varrone v. Bilotti, which the defendants cited before the district court, the Second Circuit

considered a prosecutor’s tip that an inmate’s wife and son would soon visit and that they

would try to bring heroin into the prison when they did. 123 F.3d 75, 77 (2d Cir. 1997).

The court concluded the tip sufficiently established reasonable suspicion to search the wife

and son when they visited the prison later that month. Id. at 80 (“The information identified

the smugglers by name, stated where and when they would commit the offense and

specified the particular drug they would attempt to smuggle.”).

       The tips provided to the officers in Varrone and Leverette were specific to the

persons searched, came from reliable sources, and included details as to the drug or method

of smuggling. Id. at 77; Leverette, 247 F.3d at 163. The “tip” in this case bore none of these

markers. Lokey was unable to identify who provided the “tip,” which had no indicia of

reliability. Nor did the “tip” identify a particular time, method, or material that would be

“moved.” And most critically, the “tip” did not identify or even implicate Ms. Calloway.

       Additionally, the majority opinion does not view the record in the light most

favorable to Ms. Calloway when it states that the “tip” Lokey heard “suggested that Talbert

might attempt to have an outside visitor sneak contraband into Augusta, as he had

                                             26
attempted to do at Bland.” Ante at 15. In fact, at Bland, which is another correctional

facility, Talbert had his mother and another inmate’s sister leave several pounds of tobacco

somewhere near the prison for another inmate to retrieve. So, even if Lokey believed

Talbert was likely to attempt to smuggle in contraband, his past methodology did not

involve an authorized visitor (like Ms. Calloway) smuggling contraband on her person into

the visitation room.

                                              C.

        Third, the majority fails to view the record in the light most favorable to Ms.

Calloway in describing Nelson’s record of identifying suspicious activity in the visitation

room.

        The district court found that “Nelson had a history of successfully identifying

suspicious behavior that led to the interception of contraband.” J.A. 450. The majority

echoes this naked characterization, concluding Nelson’s report “was especially meaningful

to Lokey in light of [Lokey’s] knowledge that ‘Nelson [had] been very successful in the

past [in] identifying suspicious actions [that] [had] led to the interception of drugs or other

contraband.’” Ante at 15 (second through fifth alterations in original). By referring to

Lokey’s “knowledge” about Nelson’s past success, the majority accepts that Lokey’s

characterization is accurate. In fact, when asked in his deposition about his history of

identifying suspicious behavior, Nelson stated he had twice observed visitors actually

accessing contraband in their clothing during visitation. [J.A 284]. The record does not

indicate the total number of times Nelson had identified visitors as behaving suspiciously

or whether he had previously identified suspicious behaviors where the visitors did not, in

                                              27
fact, have contraband. Thus, there is no way to evaluate whether he had only sounded the

alarm twice and been correct both times, had gotten lucky twice and been incorrect

numerous other times, or something in between.

       In short, this evidence does not support the conclusion that “Nelson [had] been very

successful in the past [in] identifying suspicious actions.” In fact, that characterization of

the record improperly accepts Lokey’s perception as accurate and draws an inference

against Ms. Calloway.

                                             D.

       Additionally, the majority opinion did not view the facts in Ms. Calloway’s favor

when it failed to properly identify the moment Lokey and Jeffrey Brown concluded they

were justified in searching Ms. Calloway.

       Evidence in the record shows that Lokey and Jeffrey Brown had already decided

they had reasonable suspicion to conduct an intrusive search of Ms. Calloway’s body

before they removed her from the visitation room. Specifically, when he was asked to

describe his involvement in the decision to “request [Ms. Calloway’s] consent to a ‘strip

search,’” Jeffrey Brown responded that “Lokey informed [him] that he had reasonable

suspicion based on a report from another staff member.” J.A. 314–15. And the report

documenting the search completed by Heidi Brown indicates a time of 1:50 p.m., more

than five minutes prior to the time the video in the record shows officers entering the

visitation room to remove Ms. Calloway. [J.A. 412.] Ms. Calloway’s signature on the

Consent for Strip or Body Cavity Search form indicates a time of 2:04 p.m. [J.A. 318.] In

her deposition, Heidi Brown indicated she thought she may have been summoned to

                                             28
perform the search before Ms. Calloway signed the consent form. [J.A. 351.] That follows

from the fact that her report bears a time stamp before the search and before the consent

form was signed.

       Viewing this evidence in the light most favorable to Ms. Calloway, as we are

required to do at this stage, Lokey and Jeffrey Brown concluded, following Nelson’s report,

that they had reasonable suspicion Ms. Calloway was trying to smuggle contraband, and

they summoned a female officer, Heidi Brown, to strip search her. The majority, however,

describes their decision as “agree[ing] to speak to Calloway to request that she consent.”

Ante at 7. That unfairly delays the moment at which we measure for reasonable suspicion.

And by delaying that moment, the majority opinion again opens the door for information—

in this instance, Ms. Calloway’s answers to Lokey and Jeffrey Brown’s questions after they

removed her from the visitation room—unknown to the decision-making officers when

they made the decision to search.

       In short, the majority opinion, through subjective word choice and selective

inclusion of information, paints the record not in the light most favorable to Ms. Calloway,

the non-moving party, but rather to the officers. That runs counter to the most fundamental

principles of summary judgment analysis because deciding whose account of events is

more believable is not our task. Nor is our task to scour the record for details that legitimize,

after the fact, the officers’ decisions. Instead, our task on review of summary judgment is

only to decide whether, viewing the record in the light most favorable to Ms. Calloway and

drawing reasonable inferences in her favor, a reasonable jury could conclude Lokey and

Jeffrey Brown lacked individualized, particularized information about Ms. Calloway to

                                               29
support a reasonable suspicion. As further discussed below, I believe a reasonable jury

could.



                                                   II.

         As described above, the majority opinion failed to view the record in the light most

favorable to Ms. Calloway. Contrary to the majority opinion’s conclusion, when we

properly disregard the information unknown to the decision-making officers, Lokey and

Jeffrey Brown, at the time of the search, it is apparent that they had little individualized,

particularized information when they concluded they had reasonable suspicion and

summoned officers to conduct the intrusive body search. They had Nelson’s report about

Ms. Calloway adjusting her pants in the visitation room, they knew Ms. Calloway was

visiting the inmate, Talbert, and they knew that Lokey had heard vague information from

an unidentified source that “Talbert was moving.” 2

         The majority concludes “that this sequence of events—taken as a whole—was

legally sufficient to justify a reasonable officer’s belief that there was at least ‘a moderate


         2
         Unlike Lokey and Jeffrey Brown, Ms. Calloway knew none of this information.
Ms. Calloway “[did not] really know about the situation” involving Talbert smuggling
tobacco at a different prison. J.A. 302. Nothing in the record suggests Ms. Calloway knew
that Lokey heard from someone alleging that Talbert was “moving.” And as it appears in
the video in the record, Ms. Calloway’s adjustment of her clothing—described by Nelson
as “reach[ing] inside the front of her pants”—was innocuous and commonplace. J.A. 151.
Even compared to other conduct in the visitation room, it would be difficult to know that
Ms. Calloway’s actions would rouse officers’ suspicion. For example, the video of the
visitation room shows another visitor repeatedly placing his or her hands under the visitor’s
shirt. Although Nelson described that conduct as “inappropriate” in his deposition, the
video does not show that officers escorted that visitor out of the room or that officers
suspected that visitor of smuggling contraband. J.A. 274–76.
                                              30
chance’ that [Ms.] Calloway was concealing contraband on her person while visiting the

prison.” Ante at 16. But whether a reasonable officer could believe Ms. Calloway was

concealing contraband is not the question before us. The question is whether—viewing the

evidence in the light most favorable to Ms. Calloway—a reasonable jury could conclude

the search was not supported by the individualized, particularized information required by

the Fourth Amendment.

       In determining whether a reasonable jury could conclude the officers violated Ms.

Calloway’s rights, we consider “the scope of the particular intrusion, the manner in which

it is conducted, the justification for initiating it, and the place in which it is conducted.”

Bell v. Wolfish, 441 U.S. 520, 559 (1979). And although “reasonable suspicion is the

minimum requirement, . . . the more personal and invasive the search activities of the

authorities become, the more particularized and individualized the articulated supporting

information must be.” Leverette, 247 F.3d at 168.

       As to the manner of the search, this was an intrusive search. Although the majority

describes it as a “strip search,” the officers in this case had Ms. Calloway expose her anal

area and take out her tampon from her vagina and place it in an officer’s hand for

inspection. This was in addition to raising her arms, lifting her breasts, opening her mouth,

and passing her hands through her hair. “Courts examining the constitutionality of

physically intrusive searches have distinguished between strip searches, visual body cavity

searches, and manual body cavity searches. A ‘visual body cavity search’ requires the

searched individual to expose her anal and vaginal cavities for visual inspection.”

Leverette, 247 F.3d at 165 n.3. Unquestionably, the search of Ms. Calloway’s body—which

                                             31
included a visual inspection of her anal cavity and an order to remove her tampon from her

vagina in front of two officers and place her used tampon in an officer’s hand for

inspection—was an intrusive search, more like a visual body cavity search than a standard

strip search. Id. at 165 (describing a “standard strip search” as “requiring the subject to

disrobe, squat, and cough”).

       Additionally, viewing the evidence in a light most favorable to Ms. Calloway shows

that the officers’ lacked justification for initiating the search. As even the district court

acknowledged, “[m]ost of the video reflects largely innocuous behavior.” J.A. 453. Nelson,

who was watching a live video that differs slightly from the video in the record, saw and

reported to Lokey that “it looked like [Ms. Calloway] reached inside the front of her pants.”

J.A. 151. That is the extent of the individualized, particularized information related to Ms.

Calloway. At the time Lokey and Jeffrey Brown concluded they had reasonable suspicion

to subject Ms. Calloway to a strip search and summoned female officers to conduct it,

Lokey and Jeffrey Brown had the report from Nelson that Ms. Calloway had adjusted or

“messed with” her pants, and Lokey had heard that Talbert was “moving.” That’s it. All of

the other supporting information the officers identify was either unknown to Lokey and

Jeffrey Brown at the time or related to the inmate, Talbert, not Ms. Calloway.

       To be sure, prisons have unique and serious security needs. See Bell, 441 U.S. at

558–60. But those needs are met by allowing prison officials to strip search prison visitors

when those officials have reasonable suspicion based on individualized, particularized

information. But as we acknowledged for prison employees in Leverette, a visitor to a

prison “does not forfeit all privacy rights” when she enters. 247 F.3d at 167. “[T]he ultimate

                                             32
touchstone of the Fourth Amendment is ‘reasonableness.’” Riley v. California, 573 U.S.
373, 381 (2014) (quoting Brigham City v. Stuart, 547 U.S. 398, 403 (2006)).

       Looking to the considerations set out in Bell and Leverette, a reasonable jury could

conclude the supporting information here—the report from Nelson and the vague

information about the inmate who Ms. Calloway was visiting—was insufficient to justify

this intrusive search. Accordingly, the officers in this matter were not entitled to summary

judgment on the basis that no reasonable jury could find the search was not supported by

reasonable suspicion. 3


       3
          The majority wisely does not address the qualified immunity analysis beyond
concluding the search was supported by reasonable suspicion. As discussed, I disagree with
the majority’s conclusion that the information available to the decision-making officers
amounted to reasonable suspicion. But even if the majority were to reach qualified
immunity, I believe the right of prison visitors to be free from strip searches absent
reasonable suspicion was clearly established at the time of this search. In determining
“whether a right was clearly established, we first look to cases from the Supreme Court,
this Court, or the highest court of the state in which the action arose.” Ray, No. 18-2120,
slip op. at 10. Looking to “our sister circuits’ decisions applying the reasonable suspicion
standard to searches of prison visitors,” this Court has previously held “prison authorities
generally may conduct a visual body cavity search when they possess a reasonable and
individualized suspicion that an employee is hiding contraband on his or her person.”
Leverette, 247 F.3d at 168; see also United States v. Johnson, No. 93-5792, 1994 WL
260806, at *2 (4th Cir. June 15, 1994) (per curiam) (“A reasonable suspicion standard
applies to strip searches of prison visitors.”).
       But even if Leverette and Johnson were somehow insufficient to put officials on
notice that they may not strip search prison visitors without reasonable suspicion, cases
from our sister circuits would surely suffice. “In the absence of ‘directly on-point, binding
authority,’ courts may also consider whether ‘the right was clearly established based on
general constitutional principles or a consensus of persuasive authority.’” Ray, No. 18-
2120, slip op. at 10 (quoting Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 543 (4th Cir.
2017)). The Second Circuit concluded it was clearly established in March 1989, “under the
law of the United States Supreme Court, the Court of Appeals for the Second Circuit, and
the other circuit courts of appeals,” that a search of prison visitors without reasonable
suspicion violated the Fourth Amendment. Varrone, 123 F.3d at 78 (internal quotation
(Continued)
                                             33
                                                  III.

       In addition to failing to apply key summary judgment principles, the majority

opinion turns away from the promise of 42 U.S.C. § 1983’s remedial purpose and profound

historical impact.

       Congress saw the need to enact 42 U.S.C. § 1983 following the Civil War to address

lawlessness and violence by governmental actors against newly freed African Americans.

See generally Eric Foner, A Short History of Reconstruction 180–98 (2014); see also

Ngiraingas v. Sanchez, 495 U.S. 182, 187 (1990). By 1870, the Ku Klux Klan and other

organizations, including those with law enforcement authority, perpetrated violence and

terror against African Americans and proponents of Reconstruction. Foner, supra, at 184–

88. And even governmental actors without a connection to the violence “either minimized

the Klan’s activities or offered thinly disguised rationalizations for them.” Id. at 187

       Eventually, Congress responded by enacting a series of Enforcement Acts in 1870

and 1871, “to counteract terrorist violence.” Id. at 195. The Civil Rights Act of 1871

included a measure to criminalize, under federal law, acts and conspiracies to deny citizens

their rights, allowing the federal government to prosecute where states failed to act. Id. The




marks omitted). Many of our sister circuits have held similarly. Blackburn v. Snow, 771
F.2d 556, 569–70 (1st Cir. 1985); Thorne v. Jones, 765 F.2d 1270, 1277 (5th Cir. 1985);
Daugherty v. Campbell, 33 F.3d 554, 556 (6th Cir. 1994); Hunter v. Auger, 672 F.2d 668,
674 (8th Cir. 1982); Romo v. Champion, 46 F.3d 1013, 1019 (10th Cir. 1995); see also
Burgess v. Lowery, 201 F.3d 942, 945 (7th Cir. 2000) (“In a long and unbroken series of
decisions by our sister circuits stretching back to the early 1980s, it had become well
established long before these defendants subjected these plaintiffs to strip searches that
strip searches of prison visitors were unconstitutional in the absence of reasonable
suspicion that the visitor was carrying contraband.”).
                                             34
current version of § 1983 derives from § 1 of that Act. Ngiraingas, 495 U.S. at 187. The

Act was remedial, and it was part of a profound change in the relationship between federal

and state authorities, particularly in the protection of individual rights against abuses by

States and state officials. Id.

       The historical context of 42 U.S.C. § 1983 illustrates its purpose and significance.

But here, by focusing on the governmental officers in this case—framing the issue as being

about the officers instead of constitutional rights, improperly weighing the officers’

accounts over the plaintiff’s testimony, and including supporting information unknown to

the officers at the time of the alleged violation—the majority opinion betrays the promise

of this historically significant statute. “The very purpose of § 1983 was to interpose the

federal courts between the States and the people, as guardians of the people’s federal

rights—to protect the people from unconstitutional action under color of state law.”

Mitchum, 407 U.S. at 242.



                                              IV.

       Finally, these are not abstract concerns. Our adherence to the appropriate standards

in enforcing constitutional rights has real consequences for real people, and not only Ms.

Calloway. 4 Nearly 1.5 million individuals in this country are held in state or federal prisons.


       4
         Recently, an eight-year-old girl was made to “strip first, then bend over and cough”
in a Virginia prison—without the permission of her parents or guardian—when she was
trying to visit her father for Thanksgiving. Katie Shepherd, Virginia prison guards strip-
searched an 8-year-old girl visiting her father, Washington Post (Dec. 6, 2019),
https://www.washingtonpost.com/nation/2019/12/06/virginia-prison-guards-strip-
searched-year-old-girl-visiting-father/ (last visited Jan. 6, 2020).
                                              35
Bureau    of    Justice   Statistics,   Prisoners    in    2017    Summary        1   (2019),

https://www.bjs.gov/content/pub/pdf/p17_sum.pdf. Those inmates have families and

friends who visit them during their incarceration. The Virginia Department of Corrections

itself acknowledges that “[v]isitors play an important role in an offender’s successful re-

entry into the community.” Virginia Department of Corrections, Visiting an Offender,

https://vadoc.virginia.gov/families-friends-of-offenders/visiting-an-offender/ (last visited

Jan. 6, 2020). Indeed, the department touts programs available to inmates that rely on

visitors to its institutions. See, e.g., Virginia Department of Corrections, 105 Graduate at

Haynesville Correctional Center, 17 Receive Associate’s Degrees, Agency News (Nov. 18,

2019), https://vadoc.virginia.gov/news-press-releases/2019/105-graduate-at-haynesville-

correctional-center-17-receive-associates-degrees/ (last visited Jan. 6, 2020).

       Across the country, visitors to prisons help maintain family and community ties,

enrich educational and vocational programs, and provide opportunities for religious study

and observance. See, e.g., Grant Duwe & Byron R. Johnson, The Effects of Prison Visits

from Community Volunteers on Offender Recidivism, 96 Prison J. 279, 296–300 (2016).

These efforts support rehabilitation and re-entry. Id. But subjecting visitors to an invasive

body search on the basis of the scant information that the officers had here puts those

programs and benefits at risk. Visitors will be deterred from entering a prison if they know




                                             36
something as innocuous as adjusting their clothing could subject them to humiliating,

degrading, and intrusive searches of their bodies. 5

       As this record shows, Ms. Calloway has not returned to Augusta since the day she

was forced to stand naked, expose her body, and submit to a search of her vaginal and anal

cavities by two correctional officers. And today, the majority opinion’s failure to view the

evidence in the light most favorable to her, as the law requires, quashes any hope that a

reasonable jury will be allowed to determine whether the intrusive search of Ms.

Calloway’s body was based on the individualized, particularized, and reasonable suspicion

required for such an invasive search.



                                               V.

       In sum, properly framing the issue in this matter, applying the appropriate standard

of review to the facts, and focusing on the individual’s rights at stake leads to the

conclusion that a reasonable jury could determine that such limited information does not

amount to the individualized, particularized, and reasonable suspicion required for such an

invasive search.




       5
         It is worth reiterating that Ms. Calloway had no reason to believe her clothing
adjustment would create suspicion she was smuggling contraband. Indeed, she may not
even have been conscious of her actions, which look on the video like common, thoughtless
fidgeting. I suspect many other visitors would be in the same position—uninformed of
vague information about smuggling heard by an officer, unfamiliar with the details of an
inmate’s disciplinary record, and unaware of the potential consequences of a mindless tick.
Part of what makes this case appalling is that a visitor like Ms. Calloway could be oblivious
to the very facts that officers use to justify an intrusive search.
                                             37
       So, what is now required for a law-abiding citizen to be subjected to an intrusive

search of her body while visiting an inmate? The majority opinion answers:

   1. A statement from an unidentified and uncorroborated source that the inmate will

       “move” contraband.

   2. A report that the visitor at some point during an hour and half visit adjusted or

       touched her clothing.

   3. The experience of an officer who has two prior successes—and an unknown number

       of false alarms—in detecting contraband on a visitor.

       Because I disagree that this evidence was sufficient to show the individualized,

particularized, and reasonable suspicion required for the invasive search of Ms. Calloway’s

body, I must, with great respect for my colleagues in the majority, dissent.




                                            38